DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “textile material comprising a plurality of short bristles” in claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 2006/0225759).
Regarding claim 1, Fukuda teaches a makeup application apparatus, comprising: a solid base section (1) having a top side (1b) and bottom side (1d); a makeup applicator element (1a) attached to said top section of said solid base section (via 1c, best shown in Fig 2); a cover element (2) wherein said cover element is removably attachable to said top side of said solid base section (as shown in Fig 1-2), and fully covers said makeup applicator element (as shown in Fig 1), and further wherein said 
Fukuda further teaches in claim 2 wherein said makeup applicator element is a textile material comprising a plurality of short bristles (¶ [27]); in claim 3 wherein said makeup applicator element is removable and disposable (¶ [32]); in claim 4 wherein said makeup applicator element manufactured from a natural hypoallergenic material (inherent since all makeup applicator elements that come into contact with the face must be made of hypoallergenic material); in claim 10 wherein said cover element has a tubular shape (as shown in Fig 2); and in claim 13 wherein said makeup application apparatus is fully disposable (¶ [32]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.
Regarding claims 5-8, Fukuda is silent regarding wherein said solid base section further comprises screw threads on said top side and bottom side, and wherein said cover element further comprises screw threads that engage said solid base section screw threads; wherein said solid base section further comprises a quarter turn detent mechanism incorporated into said solid base section top side and bottom side, and wherein said cover element further comprised a quarter turn detent mechanism to rigidly engage said solid base section quarter turn detent mechanisms; wherein said solid base section further comprises a press fit detent mechanism incorporated into said solid base section top side and bottom side, and wherein said cover element further comprised a compatible press fit detent mechanism to rigidly engage said solid base section press fit detent mechanisms; and wherein said cover element further comprises at one end an expandable balloon section to house flowable makeup.  Instead, Fukuda discloses only screw threads on one side of the base.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use well known fastening methods for the cover element and the base such as threads, detents, press fits, or an expandable ballon section as a matter of design choice.  Applicant has not disclosed that whether any of the above common and well known fastening choices achieves any unexpected results.  Therefore, it would have been prima facie obvious to further modify and use well known fastening methods such as screw threads, detents, fast fits, or expandable balloon to engage the cover element and the base together because such a modification would have been a mere design consideration. (See MPEP 2144.04 (I)).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, in view of Malek (US 6,695,513).
Regarding claim 9, Fukuda teaches substantially all features of the claimed invention except for wherein said cover element is ergonomically shaped with thumb and fore-finger indentations.  Attention is directed to Malek that teaches wherein said cover element (36) is ergonomically shaped with thumb (39a) and fore-finger indentations (39b, 39c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cover element equipped with thumb and fore-finger indentations, in view of Malek's teaching.  Adding indentations improves the grip of the cover element when using the applicator, and provides for more pleasant and ergonomically application experience.    
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.
Regarding claims 11-12, Fukuda is silent regarding wherein cover element has a cross-sectional shape of a hexagon or polygon.  Instead, Fukuda discloses said cover element has a tubular cross sectional shape (Fig 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a hexagon or polygon shaped cover element as a matter of design choice.  Applicant has not disclosed that a hexagon or polygon shaped cover element achieves an unexpected result, and since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  Such a modification would have been considered a mere design consideration (MPEP 2144.04(I)).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.
Regarding claim 14, Fukuda is silent regarding and wherein said makeup applicator element is manufactured from biodegradable materials.  Instead, Fukuda discloses conventional materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to make the applicator element out of biodegradable material.  Applicant has not disclosed that whether any of the above choices achieves any unexpected results since it is a given that makeup applicators are made out of hypoallergenic materials.  Therefore, it would have been prima facie obvious to further modify and use biodegradable materials in order to keep makeup applicators out of landfills because such a modification would have been a mere design consideration. (See MPEP 2144.04 (I)).  
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, in view of Nadel (US 2002/0172542).
	Regarding claims 15-17, Fukuda teaches substantially all features of the claimed invention except for a light element such as an LED incorporated into the base section, and energy storage housed within said base section.
Attention is directed to Nadel that teaches in claim 15 a light element (26) incorporated into said top side (near 18)of said solid base section (12), and further comprising an energy storage device (30) housed within said solid base section.  
Nadel further teaches in claim 16 wherein said light element is a light emitting diode (¶ [24]); and in claim 17 wherein said energy storage device is a miniature battery (¶ [24]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an LED and batteries to power the LED, in view of Nadel's teaching.  Adding lighting improves the makeup application process, especially in dark environments.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0366321 to Anderson is directed to state of the art as a teaching of a makeup applicator with a cover that can be repositioned to the front or back of the applicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754